Exhibit 10.1
 
EXCHANGE AGREEMENT


This EXCHANGE AGREEMENT (this “Agreement”), dated as of October 20, 2010 (the
“Execution Date”), is by and between ENER1, INC., a Florida corporation (the
“Ener1”), and the holders of the shares of Series B Convertible Preferred Stock
(the “Series B Shares”) of Think Holdings AS (“Think”) that are a signatory to
this Agreement (together the “Holder”).


A.           Ener1, the Holder and the other shareholders of Think Holdings, AS
(“Think”) are party to the Amended and Restated Shareholders Agreement, dated as
of May 5, 2010 (the “Shareholders Agreement”).


B.           Under the Shareholders Agreement, holders that purchased Series B
Shares in the second and most recent round of Series B financing by Think (such
shares, the “Second Tranche Shares”) have the right to request Ener1 to accept
an exchange of  (i) such Second Tranche Shares and (ii) one-half of the Warrants
to purchase Series B Shares (the “Series B Warrants”) that they acquired with
their Second Tranche Shares for restricted shares of Ener1 common stock (the
“Ener1 Shares”).


C.           The Holder holds additional Series B Shares that it acquired in the
initial round of Series B financing by Think (such shares, the “First Tranche
Shares”), and Ener1 has agreed to accept an exchange of the First Tranche Shares
for Ener1 Shares, provided that the Holder funds Think not less than an
additional $1 million in bridge financing contemporaneously herewith so that the
aggregate principal funded by Holder in the bridge financing equals $2.5
million.  In addition to the foregoing, Ener1 has agreed to grant the Holder the
right to exchange the promissory notes (the “Think Notes”) evidencing its bridge
financing to Think for additional Ener1 Shares.


In consideration of the mutual promises made herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Ener1 and the Holder hereby agree as follows:


1.           SHARE EXCHANGE; DEFINITIONS.


1.1         Exchange Ratio.  On the terms and subject to the conditions set
forth herein:


 
(i)
for each Put Unit (as defined below) delivered to Ener1, the Holder will be
entitled to receive 0.4175 of an Ener1 Share.  As used herein, the term “Put
Unit” means (i) one Second Tranche Share and (ii) one-half of the number of
Series B Warrants that the Holder received for the purchase of one Second
Tranche Share;



 
(ii)
provided that the Holder has funded Think not less than $2.5 million in bridge
financing, for each First Tranche Share delivered to Ener1, the Holder will be
entitled to receive 0.4175 of an Ener1 Share; and


 
1

--------------------------------------------------------------------------------

 



 
(iii)
for each Think Note delivered to Ener1, the Holder will be entitled to receive a
number of Ener1 Shares equal to the quotient obtained by dividing the principal
face amount of such note by $4.00.



Notwithstanding the foregoing, (i) the Holder shall have until 5:00 p.m., NYC
time, October 22, 2010 to notify Ener1 of its intent to exchange its Think Notes
for Ener1 Shares hereunder, and (ii) the Holder shall, with the assignment of
its Series B Shares to Ener1, assign all of its rights and privileges as a
holder of such Series B Shares under the Shareholders Agreement and otherwise to
Ener1, including, without limitation, its right to vote such shares and appoint
directors to the Think board.


1.2         Delivery of Series B Shares, Series B Warrants and Think Notes.  The
Series B Shares and Series B Warrants shall be deemed delivered to Ener1 upon
the deposit of such Put Shares and Series B Warrants into the VPS account of
Ener1 bearing the number XXXXXX.  In order to facilitate such deposits, the
Holder shall execute written instructions as may be reasonably requested by
Ener1 to effectuate the transfer of the First Tranche Shares, Second Tranche
Shares and Series B Warrants into Ener1’s VPS accounts.  The Think Notes shall
be deemed delivered to Ener1 upon delivery of the originals thereof to Ener1.


1.3         Delivery of Ener1 Shares.  Ener1 shall deliver a certificate
evidencing the number of Ener1 Shares issuable to the Holder under Section 1.1
no later than three Business Days after the delivery of the corresponding Series
B Shares, Series B Warrants and Think Notes in accordance with Section 1.2.


1.4         Certain Definitions.  When used herein, the following terms shall
have the respective meanings indicated:


“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in the City of New York or the city in which the Holder’s principal office
is located are required or authorized by law to be closed.


“Exchange Date” means, with respect to an exchange contemplated in Section 1.1,
the date on which the Holder delivers the securities subject to such exchange to
Ener1 in accordance with Section 1.2.


“Governmental Authority” means any nation or government, any state, provincial
or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including, without limitation, any stock exchange, securities
market or self-regulatory organization.


“Lien” means, with respect to any property, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, security interest, tax lien, financing
statement, pledge, charge, or other lien, charge, easement, encumbrance,
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever on or with respect to such property (including,
without limitation, any conditional sale or other title retention agreement
having substantially the same economic effect as any of the foregoing).

 
2

--------------------------------------------------------------------------------

 


All definitions contained in this Agreement are equally applicable to the
singular and plural forms of the terms defined.  The words “hereof”, “herein”
and “hereunder” and words of similar import referring to this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement.


2.           REPRESENTATIONS AND WARRANTIES OF THE HOLDER.


The Holder hereby represents and warrants to Ener1 and agrees with Ener1 that,
as of the Execution Date and the Exchange Date:


2.1           Authorization; Enforceability.  The Holder, if an entity, is duly
and validly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization with the requisite
corporate power and authority to acquire the Ener1 Stock as contemplated herein
and to execute and deliver this Agreement.  This Agreement constitutes the
Holder’s valid and legally binding obligation, enforceable in accordance with
its terms, subject to (i) applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity.


2.2           Accredited Investor.  The Holder (i) is an “accredited investor”
as that term is defined in Rule 501 of Regulation D, (ii) if an entity, was not
formed or organized for the specific purpose of making an investment in Ener1,
and (iii) is acquiring the Ener1 Shares solely for the Holder’s own account and
not with a present view to the public resale or distribution of all or any part
thereof, except pursuant to sales that are registered under, or exempt from the
registration requirements of, the Securities Act of 1933, as amended (the
“Securities Act”), and/or sales registered under the Securities Act.


2.3           Information.  Ener1 has, prior to the Execution Date, provided the
Holder with information regarding the business, operations and financial
condition of Ener1 and has, prior to the Execution Date, granted to the Holder
the opportunity to ask questions of and receive answers from representatives of
Ener1, its officers, directors, employees and agents concerning Ener1 in order
for the Holder to make an informed decision with respect to its investment in
Ener1 Shares.


2.4           Limitations on Disposition.  The Holder acknowledges that the
Ener1 Shares have not been and are not being registered under the Securities Act
and may not be transferred or resold without registration under the Securities
Act or unless pursuant to an exemption therefrom and will bear at issuance a
restrictive legend to such effect.
 
2.5           Reliance on Exemptions.  The Holder understands that the Ener1
Shares are being issued to it in reliance upon specific exemptions from the
registration requirements of U.S. federal and state securities laws and that
Ener1 is relying upon the truth and accuracy of the representations and
warranties of the Holder set forth in this Section 2 in order to determine the
availability of such exemptions and the eligibility of the Holder to acquire the
Ener1 Shares.

 
3

--------------------------------------------------------------------------------

 



2.6           Title to Put Shares and Series B Warrants.  The Holder has good
and marketable title, free and clear of any Liens, to the Put Shares and the
Series B Warrants to be delivered by the Holder pursuant to this Agreement.


2.7           Fees.  The Holder is not obligated to pay any compensation or
other fee, cost or related expenditure to any underwriter, broker, agent or
other representative in connection with the transactions contemplated hereby.
 
2.8           No Conflicts.  The execution and performance of this Agreement do
not conflict in any material respect with any agreement to which the Holder is a
party or is bound thereby, any court order or judgment applicable to the Holder,
or (if the Holder is an entity) the constituent documents of the Holder.
 
2.9           No Reliance.  The Holder acknowledges that (i) the Holder has such
knowledge in business and financial matters as to be fully capable of evaluating
this Agreement and the transactions contemplated hereby, (ii) the Holder is not
relying on any advice or representation of any other party in connection with
entering into this Agreement or effectuating the transactions contemplated
hereby, and (iii) the Holder has consulted with its own legal, regulatory, tax,
business, investment, financial and accounting advisors to the extent that the
Holder has deemed necessary, and has entered into this Agreement based on its
own independent judgment and on the advice of the Holder’s advisors as the
Holder has deemed necessary, and not on any view (whether written or oral)
expressed by any other party.
 
3.           REPRESENTATIONS AND WARRANTIES OF ENER1.  Ener1 hereby represents
and warrants to the Holder and agrees with the Holder that, as of the Execution
Date and the Exchange Date:


3.1           Organization, Good Standing and Qualification.  Ener1 is duly
organized, validly existing and in good standing under the laws of the State of
Florida and has all requisite power and authority to carry on its business as
now conducted.


3.2           Authorization; Consents.  Ener1 has the requisite corporate power
and authority to enter into and perform its obligations under this
Agreement.  All corporate action on the part of Ener1 necessary for the
authorization, execution and delivery of, and the performance by Ener1 of its
obligations under, this Agreement has been taken, and no further consent or
authorization of Ener1 or its board of directors is required.


3.3           Enforcement.  This Agreement has been duly executed and delivered
by Ener1 and constitutes the valid and legally binding obligation of Ener1,
enforceable against it in accordance with its terms, subject to (i) applicable
bankruptcy, insolvency, fraudulent transfer, moratorium, reorganization or other
similar laws of general application relating to or affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity.


3.4           Due Authorization; Valid Issuance.  The Ener1 Shares have been
duly authorized, and when issued and delivered in accordance with the terms
hereof, will be validly issued, fully paid and nonassessable, free and clear of
any Liens imposed by or through Ener1.



 
4

--------------------------------------------------------------------------------

 



4.           LIMITATIONS ON DISPOSITION.


4.1         Restrictive Legend.  The Holder understands that the certificate
representing the Ener1 Shares will bear a restrictive legend in substantially
the following form:


“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), or the securities
laws of any state, and may not be offered or sold unless a registration
statement under the Securities Act and applicable state securities laws shall
have become effective with regard thereto, or an exemption from registration
under the Securities Act and applicable state securities laws is available in
connection with such offer or sale and the holder delivers an opinion of counsel
in a form reasonably satisfactory to the issuer that registration is not
required under the Securities Act, or unless sold pursuant to Rule 144 under the
Securities Act.”
 
4.2         Transfer Restrictions.  The Holder shall not sell, transfer, assign
or dispose of any Ener1 Shares, unless:
 
4.2.1      there is then in effect an effective registration statement under the
Securities Act covering such proposed disposition and such disposition is made
in accordance with such registration statement; or
 
4.2.2      the Holder has notified Ener1 in writing of any such disposition, and
furnished Ener1 with an opinion of counsel, reasonably satisfactory to Ener1,
that such disposition will not require registration of such Ener1 Shares under
the Securities Act; provided, however, that no such opinion of counsel will be
required (A) if the sale, transfer, assignment or disposition is made to an
Affiliate of the Holder, (B) if the sale, transfer, assignment or disposition is
made pursuant to Rule 144 under the Securities Act (“Rule 144”) and the Holder
provides Ener1 with evidence reasonably satisfactory to Ener1 that the proposed
transaction satisfies the requirements of Rule 144 or any successor provision,
or (C) such Ener1 Shares are eligible for resale under Rule 144 or any successor
provision without regard to any limitation on the number of such Ener1 Shares
that may be sold.


5.           REGISTRATION RIGHTS.


5.1         Registration Requested by the Holder.


5.1.1      General.  At any time after May 5, 2011, if Ener1 has not already
effected a registration for all of the Holder’s Ener1 Shares issued to it
hereunder (“Registrable Securities”) and Ener1 receives from the Holder a
written request that Ener1 effect any registration with respect to its
Registrable Securities, Ener1 will, as soon as practicable, file and use its
reasonable best efforts to effect such registration (including, without
limitation, filing post-effective amendments, appropriate qualifications under
applicable blue sky or other state securities laws, and appropriate compliance
with the Securities Act) in order to permit and facilitate the sale and
distribution of all such Registrable Securities.

 
5

--------------------------------------------------------------------------------

 

 
5.1.2      Deferral.  If (i) in the good faith judgment of the Board of
Directors of Ener1, the filing of a registration statement covering the
Registrable Securities would be materially detrimental to Ener1 and the Board of
Directors of Ener1 concludes, as a result, that it is in the best interests of
Ener1 to defer the filing of such registration statement at such time, and (ii)
Ener1 shall furnish to the Holder a certificate signed by the President of Ener1
stating that in the good faith judgment of the Board of Directors of Ener1, it
would be materially detrimental to Ener1 for such registration statement to be
filed in the near future and that it is, therefore, in the best interests of
Ener1 to defer the filing of such registration statement, then Ener1 shall have
the right to defer such filing for a period of not more than ninety (90) days
after receipt of the Holder’s request; provided  that the Company shall not
defer its obligation in this manner more than twice in total, and in no
event  beyond 12 months after the date on which the registration request was
first made by the Holder.
 
5.2         Registration by Ener1.


5.2.1      General.  If Ener1 shall determine to register any of its securities
either for its own account or the account of a security holder or holders, other
than a registration pursuant to Section 5.1, a registration relating solely to
employee benefit plans, a registration relating to the offer and sale of debt
securities, a registration relating to a corporate reorganization or other Rule
145 transaction, or a registration on any registration form that does not permit
secondary sales, Ener1 will:  (i) promptly give written notice of the proposed
registration to the Holder; and (ii) include in such registration (and any
related qualification under blue sky laws or other compliance), except as set
forth in Section 5.2.2, and in any underwriting involved therein, all of the
Registrable Securities.  If the Holder decides not to include all of its
Registrable Securities or if all the Registrable Securities are not registered
due to underwriter cutbacks pursuant to Section 5.2.3 in any registration
statement thereafter filed by Ener1, then the Holder shall nevertheless continue
to have the right to include all or any remaining Registrable Securities in any
subsequent registration statement or registration statements as may be filed by
Ener1 with respect to offerings of its securities, all upon the terms and
conditions set forth herein.


5.2.2      Underwriting.  If the registration of which Ener1 gives notice is for
a registered public offering involving an underwriting, Ener1 shall so advise
the Holder.  In such event, the Holder’s right to registration pursuant to this
Section 5.2 shall be conditioned upon the Holder’s participation in such
underwriting and the inclusion of the Holder’s Registrable Securities in the
underwriting to the extent provided herein.  The Holder shall (together with
Ener1 and the other holders of securities of Ener1 with registration rights to
participate therein distributing their securities through such underwriting)
enter into an underwriting agreement in customary form with the representative
of the underwriter or underwriters selected by Ener1.
 
5.2.3      Underwriter Cut-backs.  Notwithstanding any other provision of this
Section 5.2, if the underwriters advise Ener1 in writing that marketing factors
require a limitation on the number of shares to be underwritten, the
underwriters may (subject to the limitations set forth below) limit the number
of Registrable Securities to be included in the registration and
underwriting.  In no event shall any Registrable Securities be excluded from
such registration and underwriting unless all other shareholders’ securities
have been ratably excluded along with the Registrable Securities.  

 
6

--------------------------------------------------------------------------------

 
 
5.2.4      Right to Terminate Registration.  Ener1 shall have the right to
terminate or withdraw any registration initiated by it under this Section 5.2
prior to the effectiveness of such registration whether or not the Holder has
elected to include securities in such registration.
 
5.2.5      Current Registration Excluded.  The provisions of this Section 5.2
shall not apply to, and the Holder shall have no rights with respect to, Ener1’s
current registration of securities on behalf of certain investors in connection
with its recently completed 8.25% Senior Note Due 2013 and Warrant financing.


5.3         Registration Procedures.  In the case of each registration effected
by Ener1 pursuant to this Section 5, Ener1 will keep the Holder advised in
writing as to the initiation of each registration and as to the completion
thereof.  At its expense, Ener1 will use its reasonable best efforts to:
 
 
5.3.1
keep such registration effective until the Holder has completed the distribution
described in the registration statement relating thereto;



 
5.3.2
prepare and file with the Securities and Exchange Commission such amendments and
supplements to such registration statement and the prospectus used in connection
with such registration statement as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement for the period set forth in
subsection (a) above;



 
5.3.3
furnish such number of prospectuses, including any preliminary prospectuses, and
other documents incident thereto, including any amendment of or supplement to
the prospectus, as the Holder from time to time may reasonably request;

 
 
5.3.4
register and qualify the securities covered by such registration statement under
such other securities or Blue Sky laws of such jurisdiction as shall be
reasonably requested by the Holder; provided that Ener1 shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions;

 
 
5.3.5
notify the Holder at any time when a prospectus relating thereto is required to
be delivered under the Securities Act of the happening of any event as a result
of which the prospectus included in such registration statement, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or incomplete in light of the circumstances then
existing, and following such notification promptly prepare and furnish to the
Holder a reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such shares, such prospectus shall not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading or incomplete
in light of the circumstances then existing;


 
7

--------------------------------------------------------------------------------

 
 
 
5.3.6
provide a transfer agent and registrar for all Registrable Securities registered
pursuant to such registration statement and a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;

 
 
5.3.7
cause all such Registrable Securities registered pursuant hereunder to be listed
on each securities exchange on which similar securities issued by Ener1 are then
listed; and

 
 
5.3.8
furnish, at the Holder’s request, on the date that such Registrable Securities
are delivered to the underwriters for sale in connection with a registration
pursuant to this Section 5, if such securities are being sold through
underwriters, (i) an opinion, dated such date, of the counsel representing Ener1
for the purposes of such registration, in form and substance as is customarily
given to underwriters in an underwritten public offering and reasonably
satisfactory to the Holder, addressed to the underwriters, if any, and to the
Holder, and (ii) a letter dated such date, from the independent certified public
accountants of Ener1, in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering and reasonably satisfactory to the Holder, addressed to the
underwriters, if any, and to the Holder.



5.4         Information by the Holder.  The Holder shall furnish to Ener1 such
information regarding the Holder and the distribution proposed by the Holder as
Ener1 may reasonably request in writing and as shall be reasonably required in
connection with any registration, qualification, or compliance referred to in
this Section 5.


5.5         Indemnification.  Ener1 will indemnify the Holder and its directors,
officers, partners, employees, agents and representatives against any losses
incurred by them as a result of any untrue statement of a material fact in a
registration statement filed by Ener1 pursuant to this Section 5, or the
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, unless such untrue statement or
material omission occurred in reliance upon and in conformity with written
information furnished to the Company by the Holder for use in connection with
such registration statement, in which case, the Holder will indemnify Ener1 and
its directors, officers, partners, employees, agents and representatives against
any losses incurred by them as a result of such untrue statement or material
omission.


5.6         Transfer or Assignment of Registration Rights.  The rights to cause
Ener1 to register securities granted to the Holder by Ener1 under this Section 5
may be transferred or assigned by the Holder only to an affiliate of the Holder
or a subsidiary, parent, partner, limited partner, retired partner, member,
retired member or stockholder; provided that (i) Ener1 is given written notice
prior to said transfer or assignment, stating the name and address of the
transferee or assignee and identifying the securities with respect to which such
registration rights are intended to be transferred or assigned; (ii) the
transferee or assignee of such rights assumes in writing the obligations of the
Holder under this Agreement; and (iii) any such transferee is not engaged in
competition with Ener1 as reasonably determined by the Board of Directors of
Ener1.



 
8

--------------------------------------------------------------------------------

 

6.           CONDITIONS TO CLOSING.


6.1         Conditions to Holder’s Obligations to Exchange.  The Holder’s
obligation to effect the Exchange contemplated under this Agreement is
conditioned upon the fulfillment (or waiver by the Holder in its sole and
absolute discretion) of each of the following events as of the Exchange Date:


 
6.1.1
the representations and warranties of Ener1 set forth in this Agreement are true
and correct in all material respects;



 
6.1.2
Ener1 has complied with or performed in all material respects all of the
agreements, obligations and conditions set forth in this Agreement that are
required to be complied with or performed by Ener1 on or before the Exchange
Date; and



 
6.1.3
no injunction, restraining order or decree of any nature of any court or
Governmental Authority of competent jurisdiction is in effect that restrains or
prohibits the consummation of the transactions contemplated hereby.



6.2         Conditions to Ener1’s Obligations to Exchange.  Ener1’s obligations
to effect the Exchange contemplated under this Agreement are conditioned upon
the fulfillment (or waiver by Ener1 in its sole and absolute discretion) of each
of the following events as of the Exchange Date:


 
6.2.1
the representations and warranties of the Holder set forth in this Agreement are
true and correct in all material respects;



 
6.2.2
the Holder has complied with or performed all of the agreements, obligations and
conditions set forth in this Agreement that are required to be complied with or
performed by the Holder on or before the Exchange Date;



 
6.2.3
Ener1 has confirmed the deposit of the Put Shares and the Series B Warrants
subject to the Exchange into Ener1’s VPS accounts; and



 
6.2.4
no injunction, restraining order or decree of any nature of any court or
Governmental Authority of competent jurisdiction is in effect that restrains or
prohibits the consummation of the transactions contemplated hereby.

 

 
9

--------------------------------------------------------------------------------

 

7.
MISCELLANEOUS.



7.1         Survival; Severability.  The representations, warranties and
covenants made by the parties herein shall survive the Exchange notwithstanding
any due diligence investigation made by or on behalf of the party seeking to
rely thereon. In the event that any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that in such case the parties shall negotiate in good faith
to replace such provision with a new provision which is not illegal,
unenforceable or void, as long as such new provision does not materially change
the economic benefits of this Agreement to the parties.


7.2         Successors and Assigns.  The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors,
heirs and permitted assigns of the parties.  Nothing in this Agreement, express
or implied, is intended to confer upon any party other than the parties hereto
or their respective successors and permitted assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement. No party may assign its rights or
obligations under this Agreement.


7.3         Injunctive Relief.  Each party acknowledges and agrees that a breach
by such party of such party’s obligations hereunder will cause irreparable harm
to the other parties and that the remedy or remedies at law for any such breach
will be inadequate and agrees, in the event of any such breach, in addition to
all other available remedies, such other parties shall be entitled to an
injunction restraining any breach and requiring immediate and specific
performance of such obligations without the necessity of showing economic loss
or the posting of any bond.


7.4         Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed under the laws of the State of New York applicable to contracts
made and to be performed entirely within the State of New York. Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in the County of New York, New York for the adjudication
of any dispute hereunder or in connection herewith or with any transaction
contemplated hereby and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that such party is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address in effect
for notices to such party under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.


7.5         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.  This Agreement may be
executed and delivered by facsimile or email transmission.
 

 
10

--------------------------------------------------------------------------------

 

7.6         Headings.  The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.


7.7         Notices.  Any notice, demand or request required or permitted to be
given by Ener1 or the Holder pursuant to the terms of this Agreement shall be in
writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day and (ii) on the next Business Day after timely
delivery to an overnight courier, in accordance with the notice information set
forth beneath the respective party’s signature to this Agreement, or as shall be
designated by such party in writing to the other party in accordance with this
Section 7.7.


7.8         Expenses.  Ener1 and the Holder shall pay all costs and expenses
that such party incurs in connection with the negotiation, execution, delivery
and performance of this Agreement.


7.9         Entire Agreement; Amendments.  This Agreement constitutes the entire
agreement between or among the parties with regard to the subject matter hereof
and thereof, superseding all prior agreements or understandings, whether written
or oral, between or among the parties.  Except as expressly provided herein,
neither this Agreement nor any term hereof may be amended except pursuant to a
written instrument executed by Ener1 and the Holder, and no provision hereof may
be waived other than by a written instrument signed by the party against whom
enforcement of any such waiver is sought.  Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.


[Signature Pages to Follow]

 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first-above written.


ENER1, INC.
 
HOLDER:
         
ROCKPORT CAPITAL PARTNERS II, L.P.
By:
/S/ Jeffrey Seidel
     
Name: Jeffrey Seidel
 
By: RockPort Capital II, L.L.C., General Partner
 
Title: CFO
               
By:
/S/ Janet James
       
Name:
Janet James
       
Title:
Managing Member
                 
First Tranche Shares:  ________________
     
Second Tranche Shares:  ______________
     
Series B Warrants:  __________________
       
Notice Address:
 
ROCKPORT CAPITAL PARTNERS III, L.P.
1540 Broadway, Suite 25C
   
New York, NY 10036
 
By: RockPort Capital III, L.L.C., its General
Attn:  Chief Executive Officer
 
      Partner
Tel:  (212) 920-3500
   
Fax:  (212) 920-3510
             
By:
/S/ Janet James.
     
Name:
Janet James
     
Title:
Managing Member
             
First Tranche Shares:  _______________
   
Second Tranche Shares:  _____________
   
Series B Warrants:  _________________
         
Notice Address:
   
160 Federal Street, 18th floor,
   
Boston, MA 02110-1700
   
Attention:  William E. James
   
Telephone: (617) 912-1420
   
Facsimile: (617) 912-1449

 
Signature Page to Exchange Agreement

 
 

--------------------------------------------------------------------------------

 
